Citation Nr: 1413367	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD) prior to March 28, 2007.  

3.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine dextroscoliosis prior to September 26, 2003.  

4.  Entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  

5.  Entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1994.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 2003, October 2003, January 2006 and October 2007 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

As noted in the Board's April 2013 remand, in an April 2008 statement, the Veteran clarified that she was only appealing an initial rating in excess of 30 percent for major depressive disorder prior to March 28, 2007, and an initial rating in excess of 10 percent for thoracic spine dextroscoliosis prior to September 26, 2003.  Therefore, the claims are limited to these staged ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is clear intent a claimant may limit the appeal to a specific rating).  

In May 2010, the Board remanded the claims for a hearing before a Decision Review Officer, which was held in October 2010.  

In April 2013, the Board remanded these matters for additional development.  

The issues of entitlement to an initial increased disability rating for MDD prior to March 28, 2007; entitlement to an initial increased disability rating for thoracic spine dextroscoliosis prior to September 26, 2003; and entitlement to initial increased disability ratings for left and right knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The Veteran's lumbar spine scoliosis is related to her period of active duty service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim; however, given the grant of the full benefit sought in this decision, further discussion of VCAA is not required.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The statute provides that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, 

[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.
No spine disability was noted upon the Veteran's entry into service.  August 1992 and December 1992 clinical evaluation revealed her spine was normal.  Thus, the presumption of soundness attaches.  During service, in August 1993, the Veteran complained of lower back pain.  Scoliosis of the spine is noted during service.  Post-service treatment records, including April 2002 private lumbar spine x-rays, document scoliosis of the lumbar spine.  

On May 2013 VA examination, it was noted that the Veteran has scoliosis of the spine, a congenital condition, and that she was noted to have scoliosis in service.  Although the VA examiner characterized the scoliosis as a congenital defect that was static in nature, the Board finds that scoliosis is better characterized as a congenital disease, as medical literature clearly shows it is capable of getting worse, indicating a disease process rather than a static defect that is fixed and unchanging.  

In summary, the Board finds that as no spine disability was noted upon entry into service, the Veteran is presumed sound upon entry with respect to the spine.  Given the complaint of back pain documented in the Veteran's service treatment records and the Veteran's competent and credible testimony as to experiencing back pain in service, coupled with documentation of scoliosis in service, the Board finds VA has not met the onerous burden of showing that the Veteran's scoliosis both pre-existed service and was not aggravated during service.  According, entitlement to service connection for a lumbar spine disability is granted.

ORDER

Service connection for a lumbar spine disability is granted.  


REMAND

Regarding the issues of entitlement to an initial increased disability rating for MDD prior to March 28, 2007; entitlement to an initial increased disability rating for thoracic spine dextroscoliosis prior to September 26, 2003; and entitlement to initial increased disability ratings for left and right knee retropatellar pain syndrome, they were previously before the Board in April 2013, when the Board remanded the issues for additional development.  However, it appears that none of the actions directed by the Board's April 2013 remand have been undertaken with respect to these issues.  The Board is under a duty to ensure compliance with its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the sake of clarity, the Board shall here essentially restate the discussion of the necessary development, consistent with what was previously expressed in the April 2013 Board remand.  

Regarding the issue of entitlement to increased ratings for bilateral knee disability, the Board found the July 2003 and February 2013 VA examinations were inadequate for rating purposes and that a new examination was warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no new examination of record with respect to the Veteran's bilateral knee disabilities.

Regarding the issues of initial increased disability rating for MDD prior to March 28, 2007 and entitlement to an initial increased disability rating for thoracic spine dextroscoliosis prior to September 26, 2003, the April 2013 Board remand noted the following:

The Board previously granted an effective date of August 18, 2000, for service connection for both disabilities, and the April 2011 remand directed that disability ratings be assigned for both disabilities to the date service connection was granted.  Although a May 2011 rating decision states that the Veteran's current 50 percent disability rating for MDD was effective from the date service connection was granted, August 18, 2000, the combined evaluation for compensation does not reflect this increase, and the accompanying May 2011 VA notice letter advises the Veteran that the original 30 percent evaluation was assigned from the earlier effective date of August 18, 2000.  Likewise, the May 2011 rating decision also states that the Veteran's current 20 percent disability rating for thoracic spine dextroscoliosis was effective from the date service connection was granted, while the combined evaluation and accompanying VA notice letter do not reflect this increased disability rating prior to September 26, 2003.  Clarification is required regarding these inconsistencies in the May 2011 rating decision.  

Finally, with regard to the Veteran's claim for an increased initial disability rating for thoracic spine dextroscoliosis prior to September 26, 2003, the regulations for evaluating spinal disabilities were amended effective September 26, 2003.  As the Veteran filed her claim for service connection for this disability prior to the effective date for the amended rating criteria, she is entitled to the application of the version of the regulation that is most favorable to her from the effective date of the new criteria, but only the former criteria are to be applied prior to the effective date of the new criteria.  See VAOPGCPREC 3-2000.  Accordingly, her claim for an increased initial disability rating must be considered under the previous regulations, notably, 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002) (in effect prior to September 26, 2003).

It appears that on remand, the increased rating issues were readjudicated, but there is no evidence that the Board's instructions to address the previous inconsistencies of record were addressed.  This must be rectified on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another VA orthopedic examination to determine the current severity of her bilateral retropatellar pain syndrome.  The claims folder, a copy of this remand, and any relevant medical records should be made available to the examiner for review in conjunction with the examination.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the left and/or right knee.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in both knees.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

2. Clarify whether the May 2011 rating decision assigned an initial 50 percent disability rating for MDD from August 18, 2000, and an initial 20 percent disability rating for thoracic spine dextroscoliosis, also from August 18, 2000.  

3. Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal, with consideration of prior regulations for the thoracic spine disability, prior to September 26, 2003.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


